PER CURIAM.
The orders placing defendant on probation are affirmed, except for the requirement that the indigent defendant perform community service in lieu of the costs specified in section 27.3455(1), Florida Statutes (1985). At the time the orders were entered, the statute had been amended to delete the community service alternative. See Sims v. State, 520 So.2d 675 (Fla. 5th DCA 1988); Hansley v. State, 514 So.2d 1135 (Fla. 5th DCA 1987); Johnson v. State, 513 So.2d 1107 (Fla. 5th DCA 1987). We therefore strike the requirement for community service.
AFFIRMED, as modified.
DAUKSCH, COWART and DANIEL, JJ., concur.